Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-16 and 19 -20  are Allowed. 
Claims 17-18   are cancelled.



Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

Regarding Claim 1, 

 A method comprising: accessing a video of a surgical procedure; dividing the video into a plurality of segments based, at least in part, upon log data obtained from a robotic system where the video of the surgical procedure is captured or upon detected surgical phases or events by applying a machine learning model on the video; pre-processing the video to include annotations specifying phases or events of the surgical procedure; accessing user activities of a plurality of users who have watched the video of the surgical procedure, the user activities comprising operations performed during playback of the video; determining a popularity score for each of the plurality of segments based on assigning weights to the operations according to experience levels of the plurality of users or insertion or use of a surgical tool; identifying one or more useful segments from the plurality of segments based on the popularity scores; generating metadata for the video of the surgical procedure to include an indication of the identified one or more useful segments; and associating the metadata with the video of the surgical procedure.  


Regarding Claim 9, 
A method comprising: accessing a plurality of videos of a surgical procedure; normalizing the plurality of videos to identify corresponding segments of the plurality of videos; determining, for each video of the plurality of videos, a plurality of video segments based, at least in part, upon log data obtained from a corresponding robotic system where the video is captured or upon detected surgical phases or events by applying a machine learning model on the video; pre-processing each video of the plurality of videos to include annotations specifying phases or events of the surgical procedure; identifying one or more useful segments in the plurality of videos based on different characteristics between corresponding video segments of the plurality of videos; and generating metadata for the plurality of videos of the surgical procedure to include an indication of the identified one or more useful segments; and associating the metadata with the plurality of videos of the surgical procedure. 



Regarding Claim 14, 
A method comprising: accessing a video; monitoring operations performed by a plurality of users during playback of the video for each respective user of the plurality of users; identifying one or more useful segments from the video based on the operations; generating metadata for the video to include an indication of the identified one or more useful segments; associating the metadata with the video, receiving a request to watch the video, the request comprising a watch time limit specifying the maximum amount of time that a user associated with the request will spend watching the video; accessing a user preference associated with the user, the user preference specifying a subject that the user is interested in watching; and generating an adapted video by selecting one or more useful segments of the video that contain the subject that the user is interested in watching and combining the one or more useful segments to create the adaptive video having a time duration no greater than the watch time limit.  

 
Regarding Claim 19, 
A computing device comprising: a processor; and a non-transitory computer-readable medium having processor-executable instructions stored thereupon, which, when executed by the processor, cause the processor to: access a video of a surgical procedure; divide the video into a plurality of segments based, at least in part, upon log data obtained from a robotic system where the video of the surgical procedure is captured or upon detected surgical phases or events by applying a machine learning model on the video; pre-process the video to include annotations specifying phases or events of the surgical procedure; access user activities of a plurality of users who have watched the video of the surgical procedure, the user activities comprising operations performed during playback of the video; determine a popularity score for each of the plurality of segments based on assigning weights to the operations according to experience levels of the plurality of users or insertion or use of a surgical tool; identify one or more useful segments from the plurality of segments based on the popularity scores; generate metadata for the video of the surgical procedure to include an indication of the identified one or more useful segments; and associate the metadata with the video of the surgical procedure. 

Regarding Claim 20, 
A non-transitory computer-readable medium comprising processor- executable instructions to cause a processor to: access a plurality of videos of a surgical procedure; normalize the plurality of videos to identify corresponding segments of the plurality of videos; determine, for each video of the plurality of videos, a plurality of video segments based, at least in part, upon log data obtained from a corresponding robotic system where the video is  captured or upon detected surgical phases or events by applying a machine learning model on the video; pre-processing each video of the plurality of videos to include annotations specifying phases or events of the surgical procedure; identify one or more useful segments in the plurality of videos based on common characteristics between corresponding video segments of the plurality of videos or based on different characteristics between corresponding video segments of the plurality of videos; generate metadata for the plurality of videos of the surgical procedure to include an indication of the identified one or more useful segments; and associate the metadata with the plurality of videos of the surgical procedure.


Regarding Claim 1: Claim 1 was rejected over prior art Agrawal et al.  (USPUB 20170053543) in view of Alvi et al. (USPUB 20180247128) (detailed rejection of the claim mentioned within Office Action dated 09/09/2021)  , the applicant amended claim 1 to overcome prior art based on interview held on 11/19/2021.  The  Examiner considers the remarks/ argument presented by the Applicant  on 12/17/2021 and the amendment to the limitation below persuasive, therefore the prior art of record does not teach the limitations  within claim 1 : " upon log data obtained from a robotic system where the video of the surgical procedure is captured or upon detected surgical phases or events by applying a machine learning model on the video; pre-processing the video to include annotations specifying phases or events of the surgical procedure; accessing user activities of a plurality of users who have watched the video of the surgical procedure, the user activities comprising operations performed during playback of the video; determining a popularity score for each of the plurality of segments based on assigning weights to the operations according to experience levels of the plurality of users or insertion or use of a surgical tool; identifying one or more useful segments from the plurality of segments based on the popularity scores;”

Regarding Claim 9 : Claim 9 was rejected over prior art Agrawal et al.  (USPUB 20170053543) in view of Alvi et al. (USPUB 20180247128) (detailed rejection of the claim mentioned within Office Action dated 09/09/2021)  , the applicant amended claim 9 to overcome prior art based on interview held on 11/19/2021.  The  Examiner considers the remarks/ argument presented by the Applicant  on12/17/2021 and the amendment to the limitation below persuasive, therefore the prior art of record does not teach the limitations  within claim 9 : " upon log data obtained from a corresponding robotic system where the video is captured or upon detected surgical phases or events by applying a machine learning model on the video; pre-processing each video of the plurality of videos to include annotations specifying phases or events of the surgical procedure; identifying one or more useful segments in the plurality of videos based on different characteristics between corresponding video segments of the plurality of videos;”

Regarding Claim 14 : Claim 14 was rejected over prior art Agrawal et al.  (USPUB 20170053543) in view of Alvi et al. (USPUB 20180247128) (detailed rejection of the claim mentioned within Office Action dated 09/09/2021)  , the applicant amended claim 14 to overcome prior art based on interview held on 11/19/2021.  The  Examiner considers the remarks/ argument presented by the Applicant  on12/17/2021 and the amendment to the limitation below persuasive, therefore the prior art of record does not teach the limitations  within claim 14 : “receiving a request to watch the video, the request comprising a watch time limit specifying the maximum amount of time that a user associated with the request will spend watching the video; accessing a user preference associated with the user, the user preference specifying a subject that the user is interested in watching; and generating an adapted video by selecting one or more useful segments of the video that contain the subject that the user is interested in watching and combining the one or more useful segments to create the adaptive video having a time duration no greater than the watch time limit.”

Regarding Claim 19 : Claim 19 was rejected over prior art Agrawal et al.  (USPUB 20170053543) in view of Alvi et al. (USPUB 20180247128) (detailed rejection of the claim mentioned within Office Action dated 09/09/2021)  , the applicant amended claim 19 to overcome prior art based on interview held on 11/19/2021.  The  Examiner considers the remarks/ argument presented by the Applicant  on12/17/2021 and the amendment to the limitation below persuasive, therefore the prior art of record does not teach the limitations  within claim 19 : “upon log data obtained from a robotic system where the video of the surgical procedure is captured or upon detected surgical phases or events by applying a machine learning model on the video; pre-process the video to include annotations specifying phases or events of the surgical procedure; access user activities of a plurality of users who have watched the video of the surgical procedure, the user activities comprising operations performed during playback of the video; determine a popularity score for each of the plurality of segments based on assigning weights to the operations according to experience levels of the plurality of users or insertion or use of a surgical tool; identify one or more useful segments from the plurality of segments based on the popularity scores;”

Regarding Claim 20 : Claim 20 was rejected over prior art Agrawal et al.  (USPUB 20170053543) in view of Alvi et al. (USPUB 20180247128) (detailed rejection of the claim mentioned within Office Action dated 09/09/2021)  , the applicant amended claim 20 to overcome prior art based on interview held on 11/19/2021.  The  Examiner considers the remarks/ argument presented by the Applicant  on 12/17/2021 and the amendment to the limitation below persuasive, therefore the prior art of record does not teach the limitations  within claim 20 : “upon log data obtained from a corresponding robotic system where the video is  captured or upon detected surgical phases or events by applying a machine learning model on the video; pre-processing each video of the plurality of videos to include annotations specifying phases or events of the surgical procedure; identify one or more useful segments in the plurality of videos based on common characteristics between corresponding video segments of the plurality of videos or based on different characteristics between corresponding video segments of the plurality of videos;”


2.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637